7 F.3d 232
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley BOSWELL, Plaintiff-Appellant,v.Robert LAFOREST;  Gary Hoffman;  Michael Plourde;  WilliamAalto, Defendants-Appellees.
No. 93-1570.
United States Court of Appeals, Sixth Circuit.
Sept. 29, 1993.

Before:  KENNEDY and RYAN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
Stanley Boswell appeals a district court order dismissing his civil rights action filed pursuant to 42 U.S.C. § 1983.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary and declaratory relief, Boswell sued several Michigan correctional personnel in their individual capacity, alleging that the defendants improperly withheld issues of Penthouse magazine that Boswell had ordered, because the magazines contained depictions of homosexual activity.   Over Boswell's objections, the district court adopted the magistrate judge's report and recommendation and granted summary judgment for the defendants.   Boswell has filed a timely appeal from this order.   On appeal, he requests the appointment of counsel.


3
Upon review, we conclude that the district court properly granted summary judgment for the defendants.   There is no genuine issue as to any material fact and the defendants are entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


4
Accordingly, we deny Boswell's request for counsel and affirm the judgment for the reasons set forth in the district court's order and judgment filed on April 7, 1993, and in the magistrate judge's report and recommendation filed on February 19, 1993.   Rule 9(b)(3), Rules of the Sixth Circuit.